                    Case 2:20-cv-00694-MJP Document 23 Filed 08/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF WASHINGTON
 9
                                                  AT SEATTLE
10
     AMAZON.COM, INC., a Delaware corporation,              Case No. 2:20-cv-694
11
                         Plaintiff,                         ORDER GRANTING STIPULATION OF
12                                                          PARTIES EXTENDING DEADLINE TO
               v.                                           FILE ANSWER, AFFIRMATIVE
                                                            DEFENSES, AND MOTION TO DISMISS
13   ROBOJAP TECHNOLOGIES LLC, a
     Washington limited liability company;
14   SANDEEP SINGH, an individual; QUATIC
     SOFTWARE SOLUTIONS PVT. LTD., a
15
     foreign company; ANUJ SHARMA, an
16   individual; HITESH KUMAR SACHDEVA,
     an individual; SUKHMEET SINGH BAINS,
17   an individual; and GUREEN PAWAR, an
     individual,
18
                         Defendants.
19

20
                                                      I.   Order
21
               Having received and reviewed the Stipulation of Parties Extending Deadline to File Answer(s),
22
     Affirmative Defenses, and Motion(s) Dismiss, the Court hereby GRANTS the Stipulated Motion as
23
     follows:
24

25



     STIPULATION
     Amazon v. Robojap Technologies LLC, et al. - 1
                  Case 2:20-cv-00694-MJP Document 23 Filed 08/06/20 Page 2 of 2



 1             The deadline to file the Answer(s), Affirmative Defenses, and Motion(s) to Dismiss for all

 2   Defendants is now August 12, 2020.
 3             IT IS SO ORDERED.
 4
     DONE IN OPEN COURT this 6th day of August, 2020.
 5

 6

 7
                                                      A
                                                      Marsha J. Pechman
 8                                                    United States Senior District Judge

 9

10   MDK LAW

11   /s/ Dennis R. Kasimov
            ________________
12   JAMES P. WARE, WSBA No. 36799
     DENNIS R. KASIMOV, WSBA No. 51303
13   MDK Law
14   777 108th Ave NE, Suite 2000
     Bellevue, WA 98004
15   Telephone: (425) 455-9610
     Fax: (425) 455-1170
16   E-mail: jware@mdklaw.com
     E-mail: dkasimov@mdklaw.com
17   Attorneys for Defendants

18
     DAVIS WRIGHT TREMAINE LLP
19
     /s/ Tim Cunningham (per email authorization)
20
             ________________
21   TIM CUNNINGHAM, WSBA # 50224
     1300 S.W. Fifth Avenue, Suite 4200
22   Portland, OR 97201
     Telephone: (503) 241-2300
23   Fax: (503) 778-5299
     E-mail: timcunningham@dwt.com
24   Attorneys for Plaintiff
25



     STIPULATION
     Amazon v. Robojap Technologies LLC, et al. - 2
